Citation Nr: 1523950	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  09-12 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right hip disability, claimed as secondary to the service-connected lumbar spine disability; and, if so, whether service connection is warranted.  

2.  Entitlement to an effective date prior to May 22, 2008 for the assignment of a 10 percent disability rating for left shoulder bursitis.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 1997; and, from May 2000 to September 2000.

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The August 2008 rating decision denied service connection for erectile dysfunction, denied service connection for depression, and granted an increased rating to 10 percent for service-connected left shoulder bursitis, effective from May 22, 2008.  In the September 2008 rating decision, the RO denied service connection for a right hip disability because new and material evidence had not been received to reopen the previously denied claim.  

While the appeal was pending, the RO issued a rating decision in March 2012 which granted service connection for erectile dysfunction (ED).  As such, the matter is no longer in appellate status or before the Board.  

In March 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge (VLJ) sitting at VA's Central Office in Washington, DC.  A transcript of that proceeding is of record.  At the hearing, the VLJ inadvertently construed the right hip issue on appeal as one of service connection; however, a review of the record shows that service connection for a right hip disability was denied by the Board in an August 2007 decision.  Thus, the correct issue on appeal is whether new and material evidence has been received to reopen a previously denied claim of service connection for a right hip disability, claimed as secondary to the service-connected lumbar spine disability.  Despite the error, there exists no prejudice to the Veteran because the Board is reopening the claim and the issue of service connection will be remanded for all appropriate AOJ development.  Thus, the error is harmless.  Moreover, although it is apparent that the RO reopened the claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Likewise, the VLJ who conducted the hearing noted the appellate issue as if the claim had already been reopened, and was therefore able to ask questions to clarify the appellant's contentions and treatment history pertaining to the underlying service connection claim - as if the claim had already been reopened.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The reopened claim of service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

	(CONTINUED ON NEXT PAGE)






FINDINGS OF FACT

1.  In April 2012 correspondence, and prior to promulgation of a decision in this appeal, the Veteran requested to withdraw from appellate status the issue of entitlement to service connection for depression and the issue of entitlement to an effective date prior to May 22, 2008 for the assignment of a 10 percent rating for the service-connected left shoulder bursitis.   

2.  In an August 2007 Board decision, the Board denied the claim of service connection for a right hip disability on a direct, and secondary, based on no finding of a nexus between a current hip disability and service, or a service-connected disability.  

3.  Additional evidence added to the record since the August 2007 Board decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of service connection for a right hip disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant, with regard to the issues of entitlement to service connection for depression; and, entitlement to an effective date prior to May 22, 2008 for the assignment of a 10 percent rating for the service-connected left shoulder bursitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The Board's August 2007 decision which denied service connection for a right hip disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R § 20.1100 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  In April 2012 correspondence, and before promulgation of a decision in this appeal, the appellant withdrew the appeal as to the issues of entitlement to service connection for depression and entitlement to an effective date prior to May 22, 2008 for the assignment of a 10 percent rating for left shoulder bursitis.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to those claims.  As such, the Board does not have jurisdiction to review them and the claims for service connection for depression, and entitlement to an effective date prior to May 22, 2008 for the assignment of a 10 percent rating for left shoulder bursitis, are dismissed.

II.  New and Material Evidence to Reopen a Service Connection Claim

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for a right hip disability was denied in an April 1999 rating decision.  The basis for the denial was that the Veteran's claim was not well-grounded.  Then, after the passage of the Veterans Claims Assistance Act of 2000 (VCAA); and, after the Veteran served a subsequent period of active service from May 2000 to September 2000, the RO reconsidered the Veteran's claim on the merits.  In an April 2003 rating decision, however, the RO determined that no change was warranted and confirmed and continued the previous denial.  The Veteran appealed that determination to the Board.  

In August 2007, the Board issued a decision denying service connection for a right hip disability, to include as secondary to the service-connected lumbar spine disability.  The August 2007 Board decision is final.  

The evidence of record at the time of the August 2007 Board decision included the service treatment records which document that the Veteran suffered a compound fracture of the left tibia and fibula in a car accident in 1987, prior to his first period of active service.  The injury was noted at the time of entry into service, but a left leg x-ray at that time showed good healing and the Veteran had no complaints.  A January 1996 in-service physical examination indicated that the pre-service fracture was asymptomatic at that time.  

Also of record at the time of the August 2007 decision were VA treatment records, which revealed that the Veteran complained of right hip pain in June 1999 that began two months earlier when the Veteran started wearing a right heel lift.  The record indicated that the Veteran's right lower extremity was shorter than the left and the Veteran wore a lift in his right shoe.  The assessment was right hip pain status-post placement of right heel lift to correct leg length differential.  

The record in August 2007 also contained a report of a VA joints examination and x-rays in March 2003.  The x-rays were negative for arthritis of the right hip and the examiner concluded that the Veteran's right hip pain, which was most likely tendonitis of the lateral gluteal muscles of the right lateral hip, was caused by leg length inequality and was not aggravated by or caused by the service-connected lumbosacral strain.  

Finally, the record at the time of the August 2007 decision also contained a private opinion from November 2006, noting that the Veteran had a significantly shorter right leg which was thought to be part of the problem causing his service-connected low back pain.  The Veteran had chronic muscle trigger points in the right pelvic region that were not responding to therapy, and the private provider opined that it was probable that the Veteran's low back pain was started from the therapy used to correct a short right leg and to decrease lower back dysfunction.  

The August 2007 Board decision denied the Veteran's claim of service connection for a right hip disability because the evidence of record showed that the Veteran's hip pain was secondary to the leg length discrepancy, and not due to the service-connected back disability.  

Since the August 2007 Board decision, additional evidence has been associated with the claims file, including the Veteran's March 2015 video conference hearing testimony, and additional VA treatment records.  The VA treatment records include May 2011 lumbar spine x-rays and an MRI report showing degenerative changes in the spine, with increased complaints of back pain and right hip pain. 

The Veteran's hearing transcript reflects the Veteran's testimony that his hip pain did not begin until after he wore heal lifts to correct the back pain.  In other words, the Veteran testified that the hip pain is secondary to the back pain because he developed the hip pain as a direct result of trying to alleviate the back pain with the heal lifts.  It is the Veteran's contention that the pre-existing left leg injury itself which caused the leg length discrepancy is not the cause of the hip pain.  Moreover, the Veteran testified, in essence, that he wore the heel lift to alleviate back pain, not merely because of the leg length discrepancy.  Therefore, the Veteran maintains that the hip pain has little to do with the leg length discrepancy.  

Presuming the credibility of this evidence, it is new and material because it suggests that the Veteran did not have hip pain until he tried to treat his back pain, despite the fact that the leg length discrepancy occurred as a result of a pre-existing leg fracture.  

As the new evidence addresses the reasons for the prior denial, it is material and the claim may be reopened.  


ORDER

The claim of service connection for depression is dismissed.

The claim for an effective date prior to May 22, 2008 for the assignment of a 10 percent rating for the service-connected left shoulder bursitis is dismissed.

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for right hip disability having been received, the claim to reopen is granted to that extent only.  


REMAND

At his video conference hearing in March 2015, the Veteran testified that he wore the heel lift solely to alleviate his service-connected back pain; and, as a result of this, he developed right hip pain.  The Veteran testified that he did not wear the left to compensate for the leg discrepancy, even though that was the result of using the lift.  

The March 2003 VA examiner opined that the Veteran's right hip condition is caused by leg length inequality (right leg is 1 cm shorter than left).  The examiner did not believe that the Veteran's right hip condition was aggravated by or caused by the Veteran's lumbar spine condition; however, the only rationale provided for that opinion was that the Veteran did not give a history of any right hip injury secondary to parachute jumping, or of any other activities while in the military service.  

In essence, the examiner opined that the service-connected back disability did not cause or aggravate the right hip tendonitis; however, the rationale was that nothing was shown during service.  The Veteran has never asserted that he injured his right hip during service; and, has always asserted that his right hip pain cannot be disassociated from his service-connected back pain.  Moreover, the VA examiner did not address the Veteran's contentions that he had no hip pain until he tried to correct the leg length discrepancy.  

As there remains a question as to whether the Veteran's right hip tendonitis or other pain-causing right hip disability can be satisfactorily disassociated from the service-connected lumbar spine pain, a VA examination is necessary to decide this claim.  

Moreover, in a November 2006 statement, the Veteran's private provider indicated that the Veteran's leg length discrepancy was thought to be part of the problem causing his service-connected low back pain; and, after wearing the heel lift for a number of weeks, the Veteran started to develop right hip pain, which has persisted since that time.  The private provider opined that the Veteran's low back pain was probably started from the therapy used to correct a short right leg; however, the examiner did not provide an opinion as to the likely etiology of the right hip pain.  The provider only indicated that it began sometime after the shoe lifts were used to treat the back pain.  While this opinion appears to support the Veteran's contentions, an etiological relationship between the service-connected low back disability and the right hip tendonitis was not provided.  

While the Veteran is certainly competent to report the onset of his right hip pain, he does not possess the requisite medical training to competently provide a causal connection between the back disability and any right hip disability.  

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all VA medical records pertaining to the Veteran not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the record all private treatment records identified by the Veteran as pertinent to his claim that have not already been obtained.  

3.  After all outstanding records have been obtained, to the extent possible, schedule the Veteran for a VA orthopaedic examination to determine the current nature, extent, and manifestations of any right hip disability, including, but not limited to tendonitis and bursitis.  All indicated testing should be completed.  The electronic record, to include all evidence added to the record pursuant to this REMAND, should be made available to the examiner prior to the examination.  Following the examination and a review of the complete record, the examiner is requested to provide detailed responses concerning the following questions:

A)  From what right hip disabilities does the Veteran currently suffer?  In other words, to what, if any, diagnoses can the Veteran's credible reports of right hip pain be attributed?

B)  If the Veteran has any currently diagnosed right hip disabilities, then is it possible to disassociate the right hip pain from the lumbar spine pain, keeping in mind that there was an attempt to correct the Veteran's leg length discrepancy only after he began to complain of continuously worsening low back pain (which is service-connected)?  

C)  Does the treatment for the Veteran's service-connected low back pain, as likely as not (a 50 percent probability or higher), aggravate (permanently worsen beyond the natural progression) the Veteran's right hip pain?  

A complete rationale should accompany all opinions expressed.

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, readjudicate the Veteran's claim for entitlement to service connection for a right hip disability.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


